DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 12-18 are allowed.
The following is an examiner’s statement of reasons for allowance: 
	Regarding claim 12, the prior art fails to disclose or make obvious an optical encoder comprising, in addition to the other recited features of the claim, “a mobile object which includes reflection regions and transmission regions which are alternately arranged at an equally spaced interval to define a pitch between successive reflection regions and a pitch of successive transmission regions, wherein the pitch of the reflection regions and the pitch of the transmission regions of the mobile object are larger than the pitch of the first, second, and third light receiving elements.”
Regarding claim 15, the prior art fails to disclose or make obvious a “...” comprising, in addition to the other recited features of the claim, “a mobile object which includes reflection regions and transmission regions which are alternately arranged at an equally spaced interval to define a pitch between successive reflection regions and a pitch of successive transmission regions, wherein the pitch of the reflection regions and the pitch of the transmission regions of the mobile object are larger than the pitch of the first, second, and third light receiving elements.”

Conclusion
4.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Ito (Publication No. U.S. 2014/0138525 A1) discloses an optical encoder.
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN WYATT whose telephone number is (571)272-5974.  The examiner can normally be reached on Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Georgia Epps can be reached on 571-272-2328.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/KEVIN WYATT/Examiner, Art Unit 2878   





/GEORGIA Y EPPS/Supervisory Patent Examiner, Art Unit 2878